Citation Nr: 0203533	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  99-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to July 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
low back disorder.

This claim was previously before the Board and was the 
subject of a December 2000 remand.  The action requested by 
that remand has been completed and this claim is again before 
the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate her 
claim.

2.  The evidence does not show that the veteran had any 
chronic low back disorder in service or that she currently 
has any low back disability.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1153, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that its holding in Holliday "was 
not intended to stand for the proposition that the VCAA 
requires remand of all pending claims and that this Court may 
not decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions the Court has held that the VCAA was 
inapplicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
Court has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

Following the Board's December 2000, remand the RO sent a 
letter to the veteran informing her of the evidence needed to 
substantiate her claim, inviting her to report any relevant 
treatment, and advising her (for at least the second time) 
that it would schedule an examination if she indicated that 
she would report.  There is no issue as to substantial 
completeness of the application.  See 38 U.S.C.A. § 5102.  
There are no outstanding VA or private medical records that 
are pertinent to her claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The veteran has also been advised of the evidence necessary 
to substantiate her claim, by means of the June 1999 
statement of the case, the supplemental statements of the 
case, the rating decisions, and the Board remand issued 
regarding the claim.  See 38 U.S.C.A. § 5103A.  Therefore, 
the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
veteran's claim have been satisfied.  The Board notes that 
the veteran failed to respond to the January 2001 letter 
requesting development of the evidence, failed to report for 
a scheduled VA examination, and failed to report for a 
scheduled VA hearing.  VA has obtained all evidence that the 
veteran has indicated is pertinent to her claim and has 
satisfied the duty to assist.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Where a claimant fails to report, without good cause, for a 
VA examination in conjunction with an original compensation 
claim, the claim shall be rated based upon the evidence of 
record.  38 C.F.R. § 3.655.  The veteran was informed of the 
provisions of this regulation in a supplemental statement of 
the case issued in June 2000.  The supplemental statement of 
the case also served to advise her of the need for such an 
examination, and of the consequences of her failure to 
report.  The RO advised the veteran on a number of occasions 
that it would provide her with the opportunity for an 
examination, if she indicated that she would report.  She has 
not indicated that she would report for an examination.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability that is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.

The veteran's service medical records show that she was 
treated in May 1996 and June 1996 with complaints of low back 
pain.  There was no trauma.  She was diagnosed with 
lumbosacral strain.  The June 1996 service separation 
examination found the spine to be normal.

There is no post-service medical evidence that demonstrates 
the current presence of any low back disability.  The veteran 
did not respond to requests to submit such evidence.  The 
veteran failed to report for a VA examination that could have 
provided such evidence.

The Board finds that the evidence does not show that the 
veteran had any chronic low back disorder in service or that 
the veteran currently has any low back disability.  In the 
absence of evidence demonstrating a current disability, 
service connection cannot be granted.

The veteran has stated that she has a low back disability.  
However, lay assertions of the presence of a disability are 
not sufficient to establish the presence of a disability in 
the absence of competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result of the 
veteran's assertions of the presence of a low back disorder, 
VA scheduled the veteran for a VA examination to provide 
medical evidence to verify the existence of a low back 
disorder.  The veteran failed to report for that examination.

Accordingly, the Board finds that a low back disorder was not 
incurred in or aggravated by service and is not proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the veteran's claim and service connection for a low 
back disorder is denied.  38 U.S.C.A. §§ 1110, 1153, 5103A; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

